Herlihy, J. (dissenting).
The emphasis in subdivision 7 of section 384-b of the Social Services Law upon the requirement of "diligent efforts” by the agency to strengthen the family relationship is in accordance with the Legislature’s finding, as expressed in clause (iii) of paragraph (a) of subdivision 1 of section 384-b, that: "[T]he state’s first obligation is to help the family with services to prevent its break-up or to reunite it if the child has already left home”. However, paragraph (a) of subdivision 7 of section 384-b of the Social Services Law appears to excuse diligent efforts when they would be detrimental to the best interests of the child and that is consistent with the legislative finding in clause (ii) of paragraph (a) of subdivision 1 of section 384-b which states, in part: "[P]arents are entitled to bring up their own children unless the best interests of the child would be thereby endangered.”
Paragraph (c) of subdivision 1 of section 614 of the Family Court Act, relied upon by the majority, expressly provides that a petition must allege that: "[T]he authorized agency has made diligent efforts to encourage and strengthen the parental relationship and specifying the efforts made or that such would be detrimental to the moral and temporal welfare of the child and specifying the reasons therefor”. (Emphasis added.) The petition herein asserted that the agency had set up visitation but that further efforts would have been detrimental to the infant because:
*196"a. [Infant] has resided with foster parents * * * a prolonged period of time.
"b. * * * [Relates to infant’s mother].
"c. [Appellant] although following a regular visitation schedule has been unable or unwilling to maintain substantial contact * * *
"d. Both respondents have been unable or unwilling to establish stable home environments or make any adequate plans * * *.
"e. The respondents have not established any meaningful relationship with * * * [infant] * * *.
"f. The foster parents have become the psychological parents of said child and are willing to and desire to adopt her.
"g. The best interests of said child will be served by a transfer of custody to petitioner or to her foster parents for adoptive placement.”
The Family Court considered expert testimony as to the psychological effect of removal of the infant from her foster parents after such a long placement and concluded that such long separation was an "extraordinary circumstance” which excused the agency from making diligent efforts. However, it is now well settled that such a separation does not serve as an excuse for diligent efforts where the agency has caused the separation to be lengthy rather than temporary. (Matter of Sanjivini K., 47 NY2d 374; Matter of Mark GG, 69 AD2d 311.) It is conceded herein that no assistance at all was extended to the appellant in his admitted efforts to provide a stable home (see Matter of Anita PP, 65 AD2d 18).
The conclusion of Family Court that the father’s employment is detrimental to providing a home life with more possibility of contact with the infant overlooks the entire lack of help from the agency. If the majority and the Family Court are correct, the simple failure of the agency to comply with the directives of section 384-b of the Social Services Law as to providing "diligent efforts” can be converted into an excuse from attempting at any later time to make diligent efforts (cf. Matter of Leon RR, 66 AD2d 118).
It should be noted that the chaotic family condition which initiated the surrender of the infant to the agency and upon which the Family Court’s initial finding of neglect was based in 1974, was in relationship to an infant then only a few months of age. No effort has ever been made to assist this *197infant and its natural parent in reuniting themselves in a family unit and nothing presented upon this appeal would excuse "diligent efforts” by the agency (Matter of Anita PP, supra).
An affirmance here, in my opinion, results in natural parents being deprived of their children due to an interpretation of the statute against the natural parents where the intent and purpose of the same is to help and aid them. The contention, which appears to be prevalent, that a meaningful relationship has been established between the child and the foster parents, is no basis for finding compliance with the statute. Why Donna, among all of the children, was chosen for adoption must be associated with the desires of the foster parents.
While on the present record it would seem, as in many appeals, that the interest of the child might be better served by foster parents, it is my opinion that before the natural parent be permanently terminated as to his right to his natural child, there should be strict compliance with the statute which as the concurrence observes is "one of the most sensitive areas of law and human relationships”. (See Matter of Peter John "DD”, 48 AD2d 956 [concurring opn].)
The order should be reversed and the matter remitted to the Family Court of St. Lawrence County with instructions that a plan be developed with the co-operation of the appellant and a reasonable opportunity be given appellant to comply therewith.
Staley, Jr., and Main, JJ., concur with Greenblott, J.; Mahoney, P. J., concurs in a separate opinion; Herlihy, J., dissents and votes to reverse in an opinion.
Order affirmed, without costs.